      Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 1 of 17




                             INDEX OF EXHIBITS



Ex. No.                                DESCRIPTION
   A.   Pleadings from State Court
   B.   Notice of Removal Filed in State Court
   C.   Demand
Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 2 of 17




      “EXHIBIT A”
Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 3 of 17
Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 4 of 17
Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 5 of 17
Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 6 of 17
Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 7 of 17
Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 8 of 17
Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 9 of 17
Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 10 of 17
                               Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 11 of 17



Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

                   Clawfoot Supply, LLC                                                                                                              09/08/2020
                   Naomh Hudson
                   Ferguson Enterprises, LLC
                   12500 Jefferson Avenue
                   Newport News VA 23602



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                           Item: 2020-629
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                           Entity Served:             Clawfoot Supply, LLC

 2.                          Title of Action:            PURE Insurance Company vs. Clawfoot Supply, LLC DBA Signature Hardware

 3.                Document(s) Served:                   Summons
                                                         Complaint
                                                         Certificate of Compulsory Arbitration
                                                         Demand for Jury Trial

 4.                           Court/Agency:              Coconino County Superior Court

 5.                            State Served:             Kentucky

 6.                           Case Number:               S0300CV202000410

 7.                               Case Type:             Product Liability

 8.                    Method of Service:                Hand Delivered

 9.                          Date Received:              Friday 09/04/2020

 10.                          Date to Client:            Tuesday 09/08/2020

 11.         # Days When Answer Due:                     20                                     CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                    Thursday 09/24/2020                    Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             The Moulton Law Firm, P.C.
               (Name, City, State, and Phone Number)
                                                         Scottdale, AZ
                                                         480-355-5000

 13.              Shipped To Client By:                  Email Only with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             181

 16.                                      Notes:         None.

NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com
Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 12 of 17




       “EXHIBIT B”
                 Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 13 of 17




1    Alexander R. LaCroix, Bar #030166
     JONES, SKELTON & HOCHULI, P.L.C.
2    40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
3    Telephone: (602) 263-7302
     Fax: (602) 200-7856
4    alacroix@jshfirm.com
     minuteentries@jshfirm.com
5
     Attorneys for Defendant Clawfoot Supply,
6    LLC, dba Signature Hardware
7
                           SUPERIOR COURT OF THE STATE OF ARIZONA
8
                                       COUNTY OF COCONINO
9
     PURE INSURANCE COMPANY, an                         NO. S0300CV202000410
10   insurance organization domiciled in Florida,
     with primary place of business in White Plains,    NOTICE OF REMOVAL TO THE
11   New York,                                          UNITED STATES DISTRICT COURT
                                                        FOR THE DISTRICT OF ARIZONA
12                                         Plaintiff,
                                                        (Assigned to the Honorable Dan R. Slayton)
13                    v.
14   CLAWFOOT SUPPLY, LLC, dba
     SIGNATURE HARDWARE, a Kentucky
15   limited liability company; JOHN DOES and
     JANE DOES I-V, husbands and wives;
16   BLACK PARTNERSHIPS I-V; and WHITE
     CORPORATIONS I-V,
17
                                        Defendants.
18
19
                      Defendant Clawfoot Supply, LLC, dba Signature Hardware, by and through
20
     undersigned counsel, pursuant to 28 U.S.C. §§§ 1332, 1441, and 1446, notifies this Court that
21
     Defendant filed a Notice of Removal of this action to the United States District Court for the
22
     District of Arizona. A copy of the Notice of Removal (exclusive of exhibits) is attached as
23
     Exhibit A.
24
25


     8797971.1
                 Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 14 of 17




1                     DATED this 2nd day of October 2020.
2                                              JONES, SKELTON & HOCHULI, P.L.C.
3
4                                              By /s/ Alexander R. LaCroix
                                                 Alexander R. LaCroix
5                                                40 North Central Avenue, Suite 2700
                                                 Phoenix, Arizona 85004
6                                                Attorneys for Defendant Clawfoot Supply, LLC,
                                                 dba Signature Hardware
7
8    ORIGINAL of the foregoing electronically filed
     this 2nd day of October 2020.
9
     COPY of the foregoing mailed/e-mailed
10   this 2nd day of October 2020, to:
11   Timothy L. Moulton
12   The Moulton law Firm, P.C.
     6401 E. Thomas Rd., Ste. 102
13   Scottsdale, Arizona 85251
     tim@moultonlawoffice.com
14   docket@moultonlawoffice.com
     Attorney for Plaintiff
15
16   /s/ Gail Hardin
17
18
19
20
21
22
23
24
25
26


     8797971.1                                       2
Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 15 of 17




                EXHIBIT C
            Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 16 of 17


                              T H E M O U L T O N L A W F I R M, P. C.
Timothy Lee Moulton, Esq.*                                                                    Kathleen M. Kassmann, Esq.*

Carolyn N. Allen, Esq.
                                   *Certified Specialist • Personal Injury & Wrongful Death
                                            Arizona Board of Legal Specialization


                                                      June 2, 2020



      Via U.S. Mail and Facsimile: 859-431-4012

      Signature Hardware
      2700 Crescent Springs Pike
      Erlanger, KY 41047

               Re:       Claim No.                 AZ-002-351
                         DOL:                      09/21/2018
                         Loss Amount:              $82,434.01 (no deductible taken)
                         Insured:                  Stephen Zastrow
                         Loss Location:            2221 John Hance, Flagstaff, Arizona
                         Product maker:            Signature Hardware (bathroom faucet,
                                                   part # 362798)


                                            TIME LIMIT DEMAND

      To Whom It May Concern:

            I have been retained by PURE Insurance to investigate and pursue a
      subrogation action in the above matter.

              Stephen Zastrow’s home was flooded on September 21, 2018 by water from
      the failure of an “Oil Rubbed Bronze Exira Widespread Bathroom Faucet,” part
      number 362798, sold and/or manufactured by Signature Hardware. Investigation
      conducted by PURE Insurance and their expert revealed the brass faucet valve
      inlet construction failed due to improper alloy constituents that is a manufacturing
      defect.

             Attached is an expert report from ProNet Group, Inc., outlining their
      findings and opinions. As you can see, they concluded the faucet failed due to a
      manufacturing defect. The faucet was only approximately 3 years old, and did not
      exhibit any indications of faulty installation or misuse.

               PURE Insurance incurred damages totaling $82,434.01:

                                $60,998.10         Structure
                                $ 8,569.80         EMS/Mitigation
                                $12,866.11         Carpet

             I have attached documentation supporting payments made by PURE
      Insurance. Based upon the attached documents, demand is made for settlement
      for the full damages paid for by PURE Insurance in the amount of $82,434.01.
                          6401 EAST THOMAS ROAD, SUITE 101 • SCOTTSDALE, ARIZONA • 85251
                             P H O NE : ( 480) 355 - 5000 • F ACS IMIL E : ( 480) 355 - 5019
                                   E MAIL : T IM@MO UL T O NL AW O F F ICE . CO M
    Case 3:20-cv-08261-SPL Document 1-1 Filed 10/02/20 Page 17 of 17



       If you have any questions, please feel free to contact me. If we cannot
resolve this matter in the next 15 days, I will recommend we file suit and proceed
with litigation. I look forward to hearing from you.


                                                    Best Regards,

                                                    /s/ Timothy L. Moulton

                                                    Timothy L. Moulton


Attachments
cc:    Pam Mayrose




              6401 EAST THOMAS ROAD, SUITE 101 • SCOTTSDALE, ARIZONA • 85251
                 P H O NE : ( 480) 355 - 5000 • F ACS IMIL E : ( 480) 355 - 5019
                       E MAIL : T IM@MO UL T O NL AW O F F ICE . CO M
